November 20, 2015


                           Cause No. 03-14-00512-CR

                            CRAE ROBERT PEASE
                                                                  ,/receivedN
                                    Appellant
                                                                         NOV 2 0 2015
                                           v.                          THIRD COURT OF APPEALS,
                                                                   \      JEFFREY P. KK.E /

                            THE STATE OF TEXAS
                                     Appellee

WITHDRAWAL OF APPELLANT'S 2nd MOTION TO SUPPLEMENT THE RECORD
                  TO THE HONORABLE COURT OF APPEALS:

      On October 16, 2015, Crae Robert Pease, Appellant, filed a Motion to

Supplement the Record in Support of Appellant's Brief, pursuant to Rule 10.1 and

10.2,Tex.R.App.Proc.

      This cause was heard in the Travis County Court at Law No. 6 in August 11,

2014 under trial court Cause No. C-l-CR-13-220, styled The State ofTexas v. Crae

Robert Pease.


      Appellant has completed his appeal without the additional transcript.

Although it was germane to the issue, Appellant believes he already has enough

issues to succeed on appeal and does not want further delay in his appeal.

      WHEREFORE, PREMISES CONSIDERED, Appellant asks the Court to

overlook his Motion for supplementation of the record with the Reporter's record

of July 11, 2014, and proceed to appeal.
                                             Crae Robert Pease
                                             6715 Skynook Drive
                                             Austin, Texas 78745


                      CERTIFICATE OF CONFERENCE

      On November 16, 2015, Appellant did not confer with William Swaim,

attorney for Appellee, and as Mr. Swaim had responded that he had no objection to

the extension of time and will not object to the withdrawal of the request.


                                                  "^^Crae Robert Pease




                         CERTIFICATE OF SERVICE

                              CERTIFICATE OF SERVICE


      I hereby certify by my signature above that I have served a true and correct

copy of the above and foregoing document n all counsel of record via electronic

mail in accordance with the requirements of the Texas Rules of Civil Procedure,

Rule 21a on this the 20th day ofNovember, 2015